        Case 4:10-cr-00013-BSM Document 448 Filed 07/02/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          Case No. 4:10-CR-00013-2 BSM

RODNEY D. BROWN                                                             DEFENDANT

                                         ORDER

       Rodney Brown’s motion for reconsideration [Doc. No. 445] is granted. Upon

reconsideration, his motion for compassionate release [Doc. No. 437] is denied.

                                    I. BACKGROUND

       Brown was sentenced to 240 months imprisonment in March, 2013, for one count of

conspiracy to possess with intent to distribute a cocaine-based substance. Brown has a long

history of drug use. Resp. Mot. Compassionate Release at 18–19, Doc. No. 442. He was

sentenced as a career offender and has been a supplier of cocaine in Arkansas. Id. at 1.

       Brown is incarcerated at Forrest City Federal Correctional Institution’s low security

facility. He has hypertension, high cholesterol, and has been diagnosed as obese. Mot.

Compassionate Release at 9, Doc. No. 437. He asserts that conditions at Forrest City are

deplorable and that he is at risk of contracting COVID-19 if he remains in prison. See id. at

8. Brown still has much of his sentence left to serve. He says that if released, he hopes to

become a productive member of society and a positive role model to his children. Id. at 9.

                                 II. LEGAL STANDARD

       A court may reduce a term of imprisonment pursuant to 18 U.S.C. section
          Case 4:10-cr-00013-BSM Document 448 Filed 07/02/20 Page 2 of 3



3582(c)(1)(A) if, after considering the section 3553(a) factors, “extraordinary and

compelling” reasons warrant reduction, and reduction is consistent with the United States

Sentencing Commission’s policy statements. 18 U.S.C. § 3553(a) (factors include: nature

and circumstances of offense; defendant’s history and characteristics; need for sentence

imposed; available sentences for defendant; kinds of sentence and sentencing range for

defendant’s category of offense; need to avoid unwarranted sentence disparities among

defendants with similar records convicted of similar conduct). A defendant who is not a

danger to the community may be released if he demonstrates extraordinary and compelling

reasons relating to his medical condition, age, family circumstances, or “other reasons”

beyond or in combination with the aforementioned reasons, as determined by the BOP. See

U.S. Sentencing Guidelines Manual § 1B1.13, Application Note 1 (U.S. Sentencing Comm’n

2018).

                                    III. DISCUSSION

         Brown has exhausted his administrative remedies by requesting release from the

warden more than thirty days ago.

         To the extent that the motion seeks placement in home confinement rather than

compassionate release, it is denied because placement decisions are made by the Bureau of

Prisons and are not reviewable. See United States v. Gray, Case No. 4:12-CR-54-FL-1, 2020

WL 1943476 at *3 (E.D.N.C. April 22, 2020).

         Brown’s motion is denied. His hypertension, high cholesterol, and obesity do not

constitute extraordinary and compelling circumstances, even in light of the COVID-19
        Case 4:10-cr-00013-BSM Document 448 Filed 07/02/20 Page 3 of 3



outbreak at Forrest City. Further, he was given a long sentence not just because of his own

drug use but also because of his supplying others with drugs. While the circumstances all

inmates find themselves in right now are sympathetic, Brown’s circumstances do not warrant

release under the law.

                                   IV.CONCLUSION

       For the forgoing reasons, Brown’s motion for reconsideration [Doc. No. 445] is

granted, and his motion for compassionate release [Doc. No. 437] is denied.

       IT IS SO ORDERED this 2nd day of July, 2020.


                                                   UNITED STATES DISTRICT JUDGE
